Title: To Benjamin Franklin from George Aufrere, 9 January 1762
From: Aufrere, George
To: Franklin, Benjamin


To B. Franklin, Esqr.
Dear Sir,
Mincing Lane, 9th Janry. 1762
I have seen Mr. Barclay this Morning who concurs with our House in the Resolution we had taken to pay such of the Province Bills as the Cash in your Hands falls short of discharging. The Method of doing this, will be for you to suffer them to be noted for Non-acceptance, and to direct the Holders of them to us when the 30 Days are run out from the Day of Presentation. We shall then in Conjunction with Messrs. Barclays pay them for Account of the Drawers under the Notarial Act of Honour usual in such Cases. As I hear there is a fresh Arrival to day from Philadelphia which may probably bring over the Remainder of the Bills I thought it necessary to apprize you of the Mode proposed by us for compleating this Transaction, and I am, with sincere Regard, Dear Sir, Your most faithful humble Servant
Geo. Aufrere
